Appeal by employer and insurance carrier from an award of compensation. Appellants contend that the award should have been made against the Fund for Reopened Cases under section 25-a of the Workmen’s Compensation Law. Claimant was first injured in 1936, and his case was closed in that year. In 1945, more than seven years later, it was reopened. The board has found however that the employer made an advance payment of compensation within three years from the date of the application to reopen by furnishing medical treatment. There is evidence to sustain the finding. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Brewster and Foster, JJ., concur; Deyo, J., dissents and votes to reverse and remit the matter to the board for the purpose of making an award against the Special Fund.